Citation Nr: 1817620	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for any acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for gastroesophageal reflux disease (GERD)

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for erectile dysfunction (ED).

6. Entitlement to service connection for sleep apnea (also claimed as sleep disorder)

7. Entitlement to a compensable rating for a bilateral hearing loss disability.




REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to April 2003, with prior and subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, May 2014, and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2017; a transcript of that hearing is associated with the claims file.

The Veteran's bilateral hearing loss and sleep apnea claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The evidence of record favors a finding that the Veteran has a current acquired psychiatric disability, to include PTSD, that is related to injuries sustained during a period of active service.   

2. The evidence of record favors a finding that the Veteran's GERD is related to injuries sustained during a period of active service.   

3. The evidence of record favors a finding that the Veteran has a left knee disability that is related to injuries sustained during a period of active service.   

4.  The evidence of record favors a finding that the Veteran has a right knee disability that is related to injuries sustained during a period of active service.   

5.  The evidence of record favors a finding that the Veteran has erectile dysfunction disability that is related to his acquired psychiatric disability.   


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303, 3.304 (2017).

2. The criteria for service connection for GERD are met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303, 3.304 (2017).

3. The criteria for service connection for a right knee disability are met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303, 3.304 (2017).

4. The criteria for service connection for a left knee disability are met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303, 3.304 (2017).

5. The criteria for service connection for ED as due to a service-connected acquired psychiatric disability are met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

For an award of service connection on a direct basis, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Under 38 C.F.R. §3.303(b), continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including arthritis,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a), (c), (d). Service connection may be granted for injury or disease incurred or aggravated while on ACDUTRA. 38 U.S.C.A. § 101(24). INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23). Service connection may be granted for injuries incurred or aggravated while on INACDUTRA, but not for disease. 38 U.S.C.A. § 101(24).

Service connection is also awarded on a secondary basis for disability that is proximately due to, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310.  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A. Acquired psychiatric disability, to include PTSD 

The Veteran contends that his acquired psychiatric disorder, to include PTSD, is a result of stressors experienced during periods of ACDUTRA in Bahrain.  Following a review of the record and the Veteran's contentions, the Board finds that service connection is warranted.

The Veteran has a current diagnosis of PTSD, major depressive disorder (MDD), and Anxiety Disorder not otherwise specified (NOS).  See June 2014 Private Psychological Evaluation of Dr. J.D.C.

The Veteran has noted on numerous occasions in the record that his psychiatric symptoms began in 2000 when he witnessed an airline crash in Bahrain and police brutality during a riot in Bahrain in 2011.  VA has already conceded that these stressors occurred, and the Veteran's service personnel records confirm the Veteran's service on ACTDUTRA in Bahrain during the time of both stressors.  Thus, the key question at issue is whether the Veteran's current psychiatric disabilities are related to these in-service stressors.  

The Veteran has submitted a June 2014 Psychological Evaluation from Dr. J.D.C., a licensed clinical psychologist, who pertinently diagnosed the conditions above, and related them to his in-service stressors.  In a July 10, 2017 opinion, another private physician, Dr. J.W.E. noted that while stationed in Bahrain, the Veteran witnessed a commercial airline crash and a riot, and that upon review of the evidence, to include the opinion of Dr. J.D.C., it was "more likely than not" that the Veteran's experiences in Bahrain "contributed to the surging of stress hormones, which caused a change in his brain causing post traumatic stress disorder."  Dr. J.W.E. concurred with the evaluation of Dr. J.D.C.

Based on these positive nexus opinions linking the Veteran's current psychiatric disabilities to the Veteran's verified in-service stressors while serving on ACDUTRA, the Board finds that all three elements of service connection are met, and the benefit sought on appeal is allowed.  

C. GERD

The Veteran contends that his GERD is also a result of stressful service during periods of ACDUTRA in Bahrain.

The Veteran has a current diagnosis of GERD.  See August 2011 Periodic Health Assessment. 
Service treatment records are silent for diagnosis of, or treatment for GERD.  The Veteran stated that during his deployments to Bahrain in the early 2000s, he experienced heartburn, bitter acid in mouth, persistent throat dryness, coughing, sleep disruption, and intolerance of certain foods.  See August 2011 correspondence.  The Board notes that the Veteran is competent to report symptoms experienced during his service.

In a July 2017 Independent Medical Examination, Dr. J.W.E. examined the Veteran, reviewed the record, and opined that it is more likely than not, that the Veteran developed GERD in Bahrain, and that it is more likely than not, that the stress of being in that area, and from seeing the horrendous things he saw, "contributed to outpouring and increased acid production in his stomach, which contributed to more regurgitation in his esophagus."  Dr. J.W.E. went on to note that "[o]nce [the Veteran's] esophagus was irritated, it remained irritated and has continued to cause him GERD symptoms requiring medications." 

The Veteran has consistently asserted through the course of this appeal that his GERD symptoms had onset during periods of ACDUTRA in Bahrain, and while he is not competent to determine the etiology of his condition, he is competent to attest to his observable symptoms and when they started to occur.  Further, the Board finds that the medical opinion of record relating the Veteran's current diagnosis of GERD to his active service in Bahrain to be probative.  Therefore, resolving any remaining doubt in the Veteran's favor, service connection on for GERD is warranted.

C.  Right and left knee disabilities

The Veteran claims his current right and left knee disabilities are related to a series of injuries sustained during his long period of service in the Reserves.  In particular, the Veteran asserts he was hit in the knee with shrapnel from a floatation device test that failed in 2000.  He also asserts he fell from an aircraft and injured his knees during a period of INACDUTRA in 2003.  He asserts that general wear and tear injuries occurred over the course of his Reserve service in performance of duties loading and unloading trucks and aircraft during periods of both ACDUTRA and INACDUTRA, and that he re-injured his right knee in a fall occurring in May 2011 at Altus Air Force Base while on INACDUTRA. 

Current treatment reports show the Veteran underwent bilateral complete transections of the quadriceps tendon and medial retinaculum with inferior and lateral right and left patellar migration in 2009.  At the time, the Veteran had moderate grade injury of superior fibers at the attachment site of the left anterior cruciate ligament.  He was diagnosed with degenerative joint disease of the right knee as well.  According to Dr. J.W.E., the Veteran has undergone four surgeries on his right knee and one on his left.  Dr. J.W.E. noted the presence of traumatic arthritis of both knees in a July 10, 2017 report.

The Board finds no reason to call into question the Veteran's report of injuries to his knees while serving during periods of ACDUTRA or INACDUTRA. He served as a logistics specialist, requiring him to work on the flight line, standing, squatting, and lifting heavy equipment.  A June 2, 2011 private treatment report confirms that the Veteran injured his right knee on May 17, 2011 while serving at Altus Air Force Base. Personnel records confirm that the Veteran served on a period of INACDUTRA on that date.  An August 14, 2011 private treatment report pertinently notes that the Veteran had knee pain "secondary to injury while on annual training for the Reserves."  

In a May 27, 2014 letter, the Veteran's treating physician, Dr. Z.U. noted that the Veteran sustained injury to his knees when he fell approximately four and a half feet from an aircraft in 2003, and that he did not seek medical treatment at the time.  The examiner opined that it was his opinion that the quadriceps tendon ruptures in 2009 "could be directly related to the traumatic event in 2003."  

The Veteran has also submitted a July 10, 2017 opinion from Dr. J.W.E., who upon review of the record and examination of the Veteran stated that it was his medical opinion that "it is more likely than not, that [the Veteran's] work in the United States Navy required a lot of squatting, bending and standing with additional weight due to pushing and lifting equipment," and that it is "more likely than not, that working in the service caused injury to the cartilage of both knees."  Dr. J.W.E. indicated that the injuries sustained caused loss of joint space in the knees resulting in the bones rubbing on bones and traumatic arthritis in both knees.  

There are no medical opinions to the contrary.  Based on the Veteran's competent and credible reports of in-service injuries to his knees during periods of ACDUTRA and INACDUTRA, his assertions of having knee pain regularly since those injuries, and the two positive medical opinions linking his current knee disabilities to in-service knee injuries, the Board finds that the evidence of record favors the award of service connection for both right and left knee disabilities.  The benefits sought on appeal are granted.

B. ED

The Veteran contends that his ED is a result of his now service-connected psychiatric disability.  Following a review of the record, and the Veteran's contentions, the Board finds that service connection for ED is warranted on a secondary basis.  

Numerous VA treatment records note ongoing treatment for the Veteran's ED. In a July 2017 Board hearing, the Veteran testified that his ED began during active duty and is an ongoing issue.  In a July 10, 2017 report, Dr. J.W.E. opined that it is more likely than not, that the Veteran's PTSD has contributed to and aggravated his ED that is due to lower hormones, male testosterone, and process of aging.

Based on this opinion, service connection on a secondary basis for ED is warranted. 


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is granted.

Service connection for GERD is granted.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for erectile dysfunction is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

At the July 2017 Board Hearing, the Veteran testified as to having worsening symptoms of his bilateral hearing loss, specifically; lip reading, and difficulty hearing in crowds.  The Veteran last attended a VA hearing examination in October 2015.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of bilateral hearing loss, the Veteran should be afforded a VA examination to assess the severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's sleep apnea claim, the Veteran's representative asserts that his claim was not submitted as an undiagnosed Gulf War claim.  The Veteran attended an August 2015 evaluation for his sleep apnea.  The examiner opined that his sleep apnea was not related to a specific exposure event experienced by the Veteran during service in southwest Asia.  However, the examiner did not provide an opinion as to direct service connection for sleep apnea.  Although Dr. J.W.E. provided an opinion in July 2017 identifying the Veteran's now service-connected PTSD and knee disabilities as contributing factors to sleep apnea, he did not provide clinical explanation as to how each disability, from a medical standpoint, causes or aggravates the Veteran's sleep apnea disability.  

The Veteran should be afforded a VA examination to further assess the etiology of his sleep apnea.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Board notes that obesity is not considered a disease for purposes of establishing entitlement to service connection under 38 U.S.C.A. § 1110 and 1131.  Obesity per se is also not a disability for purposes of 38 C.F.R. § 3.310.  Nonetheless, in light of Dr. J.W.E's suggestion that the Veteran's now service-connected knee disabilities have prevented exercise, which in turn has contributed to the Veteran's sleep apnea disability, the Board finds that an opinion is needed to clarify whether obesity is an "intermediate step" between the claimed knee and ankle injury and the currently diagnosed sleep apnea disability.  See VAOPGCPREC 1-2017.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA service treatment records not already associated with record and associate those documents with the claims file

2. Schedule the Veteran for a VA examination conducted by an appropriate medical provider to determine the severity of his bilateral hearing loss disability.  Provide the VA examiner with the claims file for review of the case.

3. Schedule the Veteran for a VA examination to assess the nature and etiology of the Veteran's sleep apnea disability.   The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies shall be conducted, upon review of the record, and examination and interview of the Veteran.  The examiner should take a history from the Veteran as to the progression of his disability. 

Upon review of the claims file, interview of the Veteran and examination, the examiner should respond to each of the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that a sleep apnea disability had its onset in, or is otherwise related to disease or injury incurred during the Veteran's period of weekend or annual training while serving in the U.S. Naval Reserves?  The examiner should consider the Veteran's lay statements, and submitted buddy statements, as well as an October 2014 sleep study. 

(b) Notwithstanding the above, is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability was caused or aggravated by the Veteran's service-connected PTSD?  Please consider and comment upon the July 10, 2017 opinion of Dr. J.W.E., indicating that PTSD caused changes in the Veteran's rapid eye movement and contributes to central sleep apnea.

(c) Notwithstanding the above, is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability was caused or aggravated by his service-connected knee disabilities, due to lack of exercise and weight gain as an intermediate step?  In answering this question, the examiner is asked to answer each of the following:

i.) Is it at least as likely as not that the Veteran's service-connected knee disabilities caused the Veteran to become obese?  

ii.) If so, is it at least as likely as not that the obesity was a substantial factor in causing the Veteran's sleep apnea?  

iii.) Is it at least as likely as not that sleep apnea would not have occurred but for obesity caused by the Veteran's service-connected knee disabilities? 

The examiner should consider and comment upon the July 10, 2017 opinion of Dr. J.W.E., indicating that the Veteran's knees have contributed to decreased exercise, which has contributed to weight gain, which has contributed to his sleep apnea.

All opinions should be supported with a clinical explanation.

4. Readjudicate the appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


